NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1




              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois  60604

                              Submitted November 30, 2013
                               Decided December 23, 2013

                                           Before

                           MICHAEL S. KANNE, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 11‐3529

UNITED STATES OF AMERICA,                           Appeal from the United States District
                    Plaintiff‐Appellee,             Court  for  the  Northern  District  of
                                                    Illinois, Eastern Division.
      v.
                                                    No. 1:10‐cr‐00131‐2
EDWIN SANCHEZ,
                    Defendant‐Appellant.            Charles R. Norgle, Judge.


                                        O R D E R

   Edwin Sanchez pled guilty to a one‐count superseding indictment that charged him
with conspiracy to possess with intent to distribute cocaine in violation of 21 U.S.C. §§
841(a)(1), 846. The conspiracy began in 2007 and continued until approximately June 2009.

    Sanchez’s  262‐month  sentence  included  a  two‐level  enhancement  under  U.S.S.G.
§ 2D1.1(b)(12)—the so‐called “stash house” enhancement. This enhancement was new to
the 2010 Guidelines and thus was not in effect at any point during the conspiracy for which
No. 11‐3529                                                                                    Page 2

Sanchez was convicted. At sentencing, and on appeal, Sanchez argued that applying this
enhancement to his case violated the ex post facto clause. Applying our precedents, we
found no such violation. United States v. Sanchez, 710 F.3d 724, 727–28 (7th Cir. 2013) (citing
United States v. Demaree, 459 F.3d 791, 795 (7th Cir. 2006)).

    Sanchez then petitioned the Supreme Court for a writ of certiorari. While his petition
was pending, the Supreme Court decided Peugh v. United States, 133 S. Ct. 2072 (2013).
Peugh held that sentencing a criminal defendant under current Guidelines that recommend
a higher sentence than the Guidelines in effect at the time of the offense violated the ex post
facto clause. The Supreme Court remanded Sanchez’s case for reconsideration in light of
Peugh.

    In  light  of  Peugh,  it  is  clear  the  district  court  erred  by  employing  the  stash  house
enhancement  when  sentencing  Sanchez.  The  two‐level  enhancement,  which  became
effective on November 1, 2010, when the 2010 Guidelines took effect, was not in force at the
time of Sanchez’s offense. And the application of the enhancement increased Sanchez’s
sentence by two levels, thus increasing the length of his Guidelines‐suggested sentence.

    When the district court errs in determining the  applicable  Guidelines range, as the
district  court  did  here,  we  must  determine  if  the  error  was  harmless.  United  States  v.
Zahursky, 580 F.3d 515, 527 (7th Cir. 2009). If the record makes clear that the sentencing
judge would have imposed the same sentence under the older guidelines, an ex post facto
error may be considered harmless. Peugh, 133 S. Ct. at 2088 n.8. Essentially, the government
must show that the error did not affect the district court’s choice of sentence. See United
States v. Abbas, 560 F.3d 660, 667 (7th Cir. 2009).

    We have previously found a Guidelines calculation error to be harmless where the
sentencing  judge  clearly  stated  on  the  record  that  he  would  have  imposed  the  same
sentence regardless of the Guidelines calculation. United States v. Foster, 701 F.3d 1142, 1157
(7th Cir. 2012) (error in applying the Fair Sentencing Act harmless where judge explicitly
stated, “this is the sentence I would impose whether the Fair Sentencing Act applied or
not.”);  Abbas,  560  F.3d  at  667  (finding  harmless  error  where  sentencing  judge  said  she
would impose the same sentence even if the improperly‐applied guideline did not apply);
United States v. Anderson, 517 F.3d 953, 965 (7th Cir. 2008) (same).

   The court in this case made no such statement. After overruling Sanchez’s objection to
the application of the stash house enhancement, the court decided that the enhancement
“will be considered by the Court in reaching a sentence.” And after considering the 18
U.S.C.  §  3553(a)  factors,  the  court  found  no  reason  to  deviate  from  the  Guidelines
No. 11‐3529                                                                                   Page 3

sentencing range. It then imposed a 262‐month sentence, which fell at the low end of the
range it had calculated, including the contested enhancement. Had the court calculated the
Guidelines range properly, without the two‐level enhancement, the 262‐month sentence
would have fallen at the high end of the suggested sentencing range.

   Given  the  above,  we  cannot  find  that  the  district  court’s  ex  post  facto  violation  was
harmless. We thus REMAND the case to the district court for resentencing.